ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an image pickup apparatus comprising: an image sensor that outputs an image signal; a memory device that stores instructions; and at least one processor that executes the instructions to: determine whether a distance continuously varies in a same direction between adjacent blocks within a region corresponding to a same object based on the distance information, which is obtained using the image signal of which the luminance has been adjusted; generate a reflection luminance weight by employing one of a difference and a ratio between an image under external light luminance and an image under luminance at a time of pre-emission photographing; and calculate an object weight for flash-exposure control using information about a distance weight that is obtained by the determination and information about the reflection luminance weight, in combination with the other elements of the claim. The closest prior art of record, Kageyama in view of Saitou discloses an apparatus which determines whether a distance continuously varies in a same direction between adjacent blocks within a region corresponding to a same object based on the distance information, however, the combination fails to teach or suggest “generate a reflection luminance weight by employing one of a difference and a ratio between an image under external light luminance and an image under luminance at a time of pre-emission photographing; and calculate an object weight for flash-exposure control using information about a distance weight that is obtained by the determination and information about the reflection luminance weight” as currently claimed.
Claims 2-5, 7-9, 11-13 and 15 are allowable based on their dependence on claim 1.
Claim 14 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696